DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment, filed 7/1/2022, has been entered. Claims 2-10, 12-14, and 16-23 are pending with claim 1 being previously cancelled, claims 11 and 15 being currently cancelled, and claims 20-23 being currently added.
Claim Objections
Claim 20 is objected to because of the following informalities: in the last line of claim 20, the claim ends in a semi-colon instead of a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US 20130113227).
Regarding claim 20: Mitchell discloses a wellbore tractor including a single-sided gripper (Fig. 1; abstr.; [0034], [0039]). Mitchell discloses an elongate body 10, a hydraulic actuator 22, 222 positioned within the elongate body, that the actuator is movable in first and second directions generally parallel with a longitudinal axis of the elongate body (Figs. 1-3; [0035]). Mitchell discloses a ramp 90 having an expansion surface fixed relative to the elongate body; a gripper assembly of the gripper movably positioned relative to the elongate body (Fig. 3; [0035]). Mitchell discloses a load link 48 including a first end pivotably coupled with respect to the elongate body (Fig. 3; [0039]). Mitchell discloses a first push link 46 including a first end pivotably coupled with the actuator and movable in the first and second directions therewith and a second push link 66 including a first end pivotably coupled with the actuator and movable in the first and second directions therewith (Fig. 3; [0039]). Mitchell discloses that the second ends of the first and second push links are pivotably and slideably coupled with a second end of the load link through an attachment point coupled within a slot and such that the first and second push links are translatable in the first and second directions relative to the load link (Figs. 3, 5-7; [0039]). Mitchell discloses that advancing the actuator in the first direction from a collapsed state translates the first and second push links in the first direction, slides the attachment point to a first position within the slot, and moves at least one of the first and second push links up the ramp along the expansion surface and that advancing the actuator in the second direction from an expanded state translates the first and second push links in the second direction, slides the attachment point to a second position within the slot, and moves the at least one of the first and second push links along the expansion surface (Figs. 3, 5-7). 
Regarding claim 21: Mitchell discloses a connector 302 coupled between the load link and the first and second push links and that the connector includes the slot and the load link includes the attachment point (Fig. 3; [0040]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 2-10, 12-14, and 16-23 are rejected on the ground of nonstatutory double patenting over claims 18-21 of US Pat. No. 9488020, claims 8-13 of US Pat. No. 10156107, and claims 1-10 of US Pat. No. 10934793. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-10, 12-14, and 16-23, of the instant invention, are fully disclosed by claims 18-21 of US Pat. No. 9488020, claims 8-13 of US Pat. No. 10156107, and claims 1-10 of US Pat. No. 10934793.
It is noted that applicant’s response indicated that a Terminal Disclaimer was being filed concurrently with the response. However, the IFW does not include a Terminal Disclaimer. 
Allowable Subject Matter
Claims 2-10, 12-14, 16-19, and 23 would be allowable except for the rejections based on the ground of nonstatutory double patenting as set out hereinabove. 
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above rejection on the ground of nonstatutory double patenting is overcome.
Response to Arguments
Applicants’ amendments and arguments, filed 7/1/2022, with respect to the previous rejections of claims 2-20 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants’ arguments, directed to claims 2-10, 12-14, 16-19, and 23 are moot as claims 2-10, 12-14, 16-19, and 23 are allowable. Applicants’ arguments, regarding claims 20-22, are directed to new claims which are now being examined and addressed hereinabove.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Taras P Bemko/
Primary Examiner, Art Unit 3672
7/15/2022